PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16,401,953
Filing Date: 03 May 2018
Appellant(s): Ewert, Marlon Ramon 



__________________
James D. Wood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
[1] Claims 15-16 are rejected under 35 USC 101 as being directed to non-statutory subject matter.
[2] Claims 15-16 are rejected under 35 USC 102(a)(1) as being anticipated by Kobori (US 20080228395 A1), claims 1-6, 11, 13-14, and 17 are rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Mudalige (US 20180136665 A1), claim 7 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Basnayake (US 20120116676 A1), claim 8 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Kourogi (US 20110106487 A1), claim 9 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Skupin (US 20190265365 A1), claim 10 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Skupin (US 20190265365 A1) in view of Breed (US 20090030605 A1), and claim 12 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Rasmusson (US 20180136000 A1).

WITHDRAWN REJECTIONS 
[1] Applicant’s arguments in regards the rejection of claims 15-16 under 35 USC 112(a) as failing to comply with the enablement requirement are persuasive. As such, the rejection of claims 15-16 under 35 USC 112(a) will be withdrawn. 
[2] Applicant’s arguments in regards the rejection of claims 15-16 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter are persuasive. As such, the rejection of claims 15-16 under 35 USC 112(b) will be withdrawn. 

(2) Response to Argument
Ground of Rejection No. 1: Rejection of Claims 15-16 under 35 USC 101 as being directed to non-statutory subject matter. 

A. On pages 11-12 appellant argues that the claims are directed to solving a problem with an existing technological process. The appellant’s specification ate page 2 lines 8-17 thus describes an existing technology in the form of a system which uses a Kalman filter to provide a location calculation. As described at page 2 lines 19-23, the appellant’s specification, in a known technological process, a Kalman filter uses dynamic weighting of various input parameters in order to provide a more accurate vehicle location. The appellant’s invention is an improvement to this known technology “using map data in a Kalman filter of motion and location sensor in order to advantageously to improve the detection of the vehicle location”. The identified improvement requiring a motion and location sensor configured to…determine weighting factors for the input variable and the at least one further input variable based on map data” and therefore, since the appellant’s claims require the disclosed technical solution to the shortcomings of an existing technological process, the claims are patent eligible. Further, appellant argues that a motion and location sensor is a component that is configured to use GNSS data and Kalman filter to determine a vehicle location is not similar to a generic processor. Furthermore, appellant argues that analysis of the requirement that the motion and location sensor be configured to determine weighting factor based upon map data was not considered. 
Examiner has carefully considered Appellant’s arguments and respectfully disagrees. Firstly, examiner points out that the Kalman filter and its function in a motion and location sensor is not mentioned in the independent claim 15, furthermore, the Kalman filter in the motion and location sensor as argued and explained in the specification does not integrate the application into a practical application specifically in improving an existing technology. In the analysis of 101 the additional limitation motion and location sensor, as best understood by the examiner, is recited at a high level of generality (claimed generically), and is merely acting like/with a processor, see present application specification page 18 “the motion and location sensor or a computing unit (processor) of the motion and location sensor can access, for example, the computer program described here, in order to execute a method as described” on how to apply the otherwise mental judgments in a generic or general purpose computing environment. Further, examiner has considered the limitations of the claim in the 101 analysis and traditional limitations do no integrate the judicial exception into a practical application (see 101 analysis below). 


101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-17 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claim 15 is rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claim 15 recite determining weighting factors for the input variable and the at least one further input variable based upon map data, weight the input variable and the at least one further input variable by the determined weighting factors, and calculate a vehicle location using the weighted input variable and the weighted at least one further input variable. That is, other than reciting “a motion and location sensor system” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, but for the “motion and location sensor system”, the claim(s) limitations encompass a person looking at data (input variable and further input variable) based upon map data could determine weighting factors, then weight the input variable and further input variable based on the weighting factors, and calculate a vehicle location based on the weight ted input and further input variable. The mere nominal recitation of “a motion and location sensor system” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of receive global navigation satellite system (GNSS) data as an input variable, receive at least one further input variable, a motion and location sensor configured to receive global navigation satellite system (GNSS), a motion and location sensor system. The receiving step is recited at a high level of generality (i.e. as a general means of gathering received data of information regarding a vehicle location) and amount to mere data gathering, which is a form of insignificant extra-solution activity. The motion and location sensor, as best understood by the examiner, is recited at a high level of generality (claimed generically), and is merely acting like/with a processor, see present application specification page 18 “the motion and location sensor or a computing unit (processor) of the motion and location sensor can access, for example, the computer program described here, in order to execute a method as described” on how to apply the otherwise mental judgments in a generic or general purpose computing environment. Furthermore, the motion and location sensor system is recited at a high level of generality and merely function to automate the generating steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claim 16 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 15-16 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Ground of Rejection No. 2: Rejection of claims 15-16 are rejected under 35 USC 102(a)(1) as being anticipated by Kobori (US 20080228395 A1), claims 1-6, 11, 13-14, and 17 are rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Mudalige (US 20180136665 A1), claim 7 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Basnayake (US 20120116676 A1), claim 8 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Kourogi (US 20110106487 A1), claim 9 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Skupin (US 20190265365 A1), claim 10 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Skupin (US 20190265365 A1) in view of Breed (US 20090030605 A1), and claim 12 is rejected under 35 USC 103 as being unpatentable over Kobori (US 20080228395 A1) in view of Rasmusson (US 20180136000 A1).

Independent Claims 1 and 15
On pages 15-18, appellant argues that Kobori Does Not Expressly Disclose Determination of Weight Factors as Claimed. Appellant argues that the determination of weighting factors for the input variable (GNSS data) and the at least one further input variable based upon map data required by claims 1 and 15 is not disclosed by paragraphs 12-13, 42, 47, 59, and 74 of Kobori. (Office Action at page 13). Kobori has been mischaracterized. In particular, paragraph 12 of Kobori discloses “a map data positioning unit configured to refer to a map data storage unit based on the estimated position obtained by the position detecting unit and thereby to obtain a map data linked position that is a predetermined distance away from a link corresponding to the estimated position” and “a most probable position estimating unit configured to estimate the position of the mobile body from the estimated position and the map data linked position by using the Kalman filter.” Referring to a map data storage unit is not the same as determining of weighting factors for the input variable (GNSS data) and the at least one further input variable based upon map data. Likewise, using map data to estimate a position is not the same as determining weighting factors for the input variable (GNSS data) and the at least one further input variable based upon map data. Therefore, paragraph 12 does not disclose determination of weighting factors for the input variable (GNSS data) and the at least one further input variable based upon map data.
Paragraph 13 and other cited portions provided in the final rejection of Kobori, discloses “a map data positioning unit configured to refer to a map data storage unit based on the estimated position obtained by the position detecting unit and thereby to obtain a map data linked position that is a predetermined distance away from a link corresponding to the estimated position; and a most probable position estimating unit configured to estimate the position of the mobile body from the estimated position and the map data linked position by using the Kalman filter.” Referring to a map data storage unit is not the same as determining of weighting factors for the input variable (GNSS data) and the at least one further input variable based upon map data. Likewise, using map data to estimate a position is not the same as determining weighting factors for the input variable (GNSS data) and the at least one further input variable based upon map data. Therefore, paragraph 13 does not disclose determination of weighting factors for the input variable (GNSS data) and the at least one further input variable based upon map data. Therefor, no explicit description of modifying weighting factors for the input variables based upon map data. 
Furthermore, Appellant argues that Kobori is provided for use when GNSS data is not available. Thus, the system of Kobori provides a method which does not use GPS signals when the GPS signals are lost. There is no indication that the determination that GPS signals are lost is based upon map data. Rather, paragraph 70 of Kobori indicates that the determination of a lost signal is based upon whether the signal is detected. Thus, there is no modification of the weight of GNSS data based upon map data.
Examiner has fully considered the arguments and respectfully disagrees. Appellant is reminded that claims are given their broadest reasonable interpretation. As cited previously in paragraphs 0012-0013, 0037 0042, 0047, 0052-0053, and 0059, and Figure 3, Kobori teaches estimating the position of the mobile body by using the Kalman filter. As shown in figure 3, Ins positioning unit receives vehicle sensors inputs (speed sensor, rudder angle, etc. in connection with GPS position unit and further linking the sensors inputs to map DB 5 of the sensor system b, therefore each input variable and further input variable (peed sensor, Rudder angle sensor, etc.) which is utilized to link to the map data. In appellant’s specification page 2-3 it defines that every sensor has a weighting factor “For example, for the GNSS data a weighting factor kl can be determined, and for exemplary inertial sensor data (as a further input variable) a weighting factor k2 can be determined”. Inputs of sensors such as inertial sensor data, acceleration and rotational speed data, wheel speed, vehicle speed, and direction of travel are fed to the Kalman filter in a similar was as Kobori’s method/system (see at least Figure 3). As such, each sensor provides input variables to the Kalman filter as shown in figure 3 which receives these inputs in the same way as the present application to estimate/calculate a vehicle location are of different determined weighting factor. Furthermore, Kobori system is dependent upon detection or non-detection of a signal, as such it applies to receiving GPS data as input for utilizing the Kalman filter to estimate/calculate the position of the vehicle see paragraph 0070. 
Dependent Claim 3
On pages 21-23, appellant argues a predictive determination of weighting factors based upon map data is not disclosed at paragraphs 12-13, 42, and 59-62 of Kobori. None of those passages disclose predictive determination of weighting factors based upon map data. In particular, paragraph 12 of Kobori discloses “a map data positioning unit configured to refer to a map data storage unit based on the estimated position obtained by the position detecting unit and thereby to obtain a map data linked position that is a predetermined distance away from a link corresponding to the estimated position”. Using map data to obtain a map data linked position is not the same as predictive determination of weighting factors based upon map data. Therefore, paragraph 12 of Kobori does not disclose predictive determination of weighting factors based upon map data. Paragraph 13 of Kobori discloses “a map data positioning unit configured to refer to a map data storage unit based on the estimated position obtained by the position detecting unit and thereby to obtain a map data linked position”. Using map data to obtain a map data linked position is not the same as predictive determination of weighting factors based upon map data. Therefore, paragraph 13 of Kobori does not disclose predictive determination of weighting factors based upon map data.
Examiner has fully considered the arguments and respectfully disagrees. Appellant is reminded that claims are given their broadest reasonable interpretation. First examiner points out that claim 3 further introduces performing a predictive weighting process. And not predictive determination of weighting factors based on map data. See appellant’s specification page 10 in which predictive weighting of variable inputs can occur in the Kalman filter. In a similar way, Kobori as cited in paragraphs 0012-0013, 0042, 0059-0062, and Figure 3, Kobori teaches a Kalman filter in which it receives variable inputs for determination of a probable (performing a predicative weighting process occurring in the Kalman filter) position of a mobile body. As such, under the broadest reasonable interpretation, Kobori teaches performing predictive weighting process.
Dependent Claim 7
 On page 24, appellant argues that the claim 7 depends from claim 1 and includes all of the limitations of claim 1. The Examiner rejected claim 7 based primarily upon Kobori with reliance upon Basnayake for the limitations added by claim 7. (Office Action at page 16). Such modification fails to correct the deficiencies of Kobori with respect to the above discussed limitations of claim 1. Accordingly, even if Kobori is modified in the manner proposed by the Examiner, such modification fails to arrive at the invention of claim 7. Therefore, the rejection should be reversed.
Examiner has fully considered the arguments and respectfully disagrees. See examiner’s response above in regards claim limitations of independent claim 1. As examiner stated in the final rejection Kobori as modified by Basnayake teaches different type of map data that may e detected and ascertained (for example objects detection based on either far distance stationary point or close-distance stationary point). As such it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori to incorporate the teachings of Basnayake as recited in claim to improve positioning accuracy of a vehicle to a lane level accuracy. As both inventions intend to improve positioning of a vehicle (moving body) utilizing sensor data/GPS and other inputs for vehicle location determination. 
Dependent Claim 8
On pages 25-26 appellant argues that Kourogi Does Not Provide Pre-processed Map Data. Paragraphs 14-16 and 63 of Kourogi do not disclose providing map data in a pre-processed form. (Office Action at page 17). The Examiner has mischaracterized Kourogi. In particular, the passages cited by the Examiner describe:
... position acquiring means for acquiring a position of the moving body; integrating means for integrally processing a plurality of positions acquired by the position acquiring means as positioning results; and preprocessing means for preprocessing positioning results that are to be inputted into the integrating means ... (Kourogi at paragraph 14). Thus, the “preprocessing” is of the positions acquired by the “position acquiring means”. The “position acquiring means” of Kourogi appears to be the position measuring means 102 which provides input to the preprocessing section 703. (See Kourogi at FIG. 1 and paragraphs 57-58). Thus, the position acquiring means is “a position detection device such as the GPS or a wireless IC tag, an inertial navigation system (INS), a dead-reckoning device based on walking movement, etc.” (Kourogi at paragraph 69). Consequently, Kourogi teaches preprocessing of determined positions of abody. Providing preprocessed determined positions of a body is not the same as providing map data in a pre-processed form. Therefore, paragraphs 14-16 and 63 of Kourogi do not disclose providing map data in a pre-processed form. Therefore, there is no provision of map data in a pre-processed form in Kourogi. “TO ]bviousness requires a suggestion of all limitations in a claim.” Jn re Royka, 490 F.2d 981, 985, 180 USPQ 580 (CCPA 1974)). The cited references do not teach provision of map data in a pre-processed form. Therefore, the proposed modification fails to arrive at the invention of claim 8. Consequently, prima facie obviousness has not been established and the Patent Trial and Appeal Board is respectfully requested to reverse the rejection of claim 8.
Examiner has fully considered the arguments and respectfully disagrees. As examiner stated in the final rejection Kobori as modified by Kourogi teaches preprocessing of data. as cited previously in the final rejection and throughout Kourogi disclosure (paragraphs 0009, 0014-0016, 0023-0024, and 0063, Kourogi teaches preprocessing of data in which It may then be inputted to integrating means, furthermore, an integrating mean may be embodied by a Kalman filter, therefore data provided to the Kalman filter are preprocessed data. As such it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori to incorporate the teachings of Kourogi as recited in claim 8 to improve accuracy of positioning of a moving body by correcting errors contained in position of the moving body. 
Dependent Claim 9 
On pages 27-28, appellant argues that Kupin Does Not Disclose Determination in the Manner Required. Paragraphs “0023-002” and 28 of Skupin do not disclose determination of weighting factors by a central processing device or a superordinate processing device. (Office Action at page 18). The Examiner has mischaracterized Skupin. In particular, the passages cited by the Examiner describe a superordinate system which creates a data profile in which “the GNSS path length measurement errors of a multiplicity of vehicles can be advantageously taken into account”. (Skupin at paragraph 24). Path length measurement errors are not the same as weighting factors. Therefore, a superordinate system which creates a data profile of path length measurement errors is not the same as determination of weighting factors by a central processing device or a superordinate processing device. Consequently, paragraphs “0023-002” and 28 of Skupin do not disclose determination of weighting factors by a central processing device or a superordinate processing device. Therefore, there is no determination of weighting factors by a central processing device or a superordinate processing device in the cited references. “[O]bviousness requires a suggestion of all limitations in a claim.” /n re Royka, 490 F.2d 981, 985, 180 USPQ 580 (CCPA 1974)). The cited references do not teach determination of weighting factors by a central processing device or a superordinate processing device. 
Therefore, the proposed modification fails to arrive at the invention of claim 9. Consequently, prima facie obviousness has not been established and the Patent Trial and Appeal Board is respectfully requested to reverse the rejection of claim 9. 
 Examiner has carefully considered Appellant’s arguments and respectfully disagrees. As examiner has cited previously, Kobori as modified by Skupin, specifically on paragraphs 0023-0024, 0028-0029, and throughout the disclosure, Skupin teaches utilizing a central processing device or a superordinate processing device for weighting (determining a data profile is valid or not valid for a particular time or after a particular time. As such it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori to incorporate the teachings of Skupin as recited in claim 9 to further improve accuracy of positioning detection of a vehicle by taking into account errors of data profile of a multiplicity of vehicles in which was created by the superordinate system to achieve higher statistical certainty when determining GNSS path length error (see Skupin para 0004-0005 and 0024).
E. 	Dependent Claim 10
On page 29, appellant argues that claim 10 depends from claim 9 and includes all of the limitations of claim 9. The Examiner rejected claim 10 based primarily upon Kobori and Skupin with reliance upon Breed for the limitations added by claim 10. (Office Action at page 18). Such modification fails to correct the deficiencies of Kobori and Skupin with respect to the above discussed limitations of claim 9. Accordingly, even if Kobori and Skupin are modified in the manner proposed by the Examiner, such modification fails to arrive at the invention of claim 10. Therefore, the rejection should be reversed.
Examiner has carefully considered Appellant’s arguments and respectfully disagrees. As examiner has cited previously, Kobori as modified by Skupin and Breed, specifically on paragraphs 0027, 1075, 0282-0283, 0327-0328, and throughout the disclosure, Breed teaches communication between vehicle to X communication for vehicle location to be detected. As such it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori to incorporate the teachings of Skupin as modified by Breed as recited in claim 10 to further improve accuracy of positioning detection of a vehicle by communicating (receive/transmit) data to other vehicles factors that may affect the accuracy of the vehicle positioning (Breed paragraphs 002-0027).
Dependent Claim 12
On page 30, appellant argues that claim 12 depends from claim 1 and includes all of the limitations of claim 1. The Examiner rejected claim 12 based primarily upon Kobori with reliance upon Rasmusson for the limitations added by claim 1. (Office Action at page 19). Such modification fails to correct the deficiencies of Kobori with respect to the above discussed limitations of claim 1. Accordingly, even if Kobori is modified in the manner proposed by the Examiner, such modification fails to arrive at the invention of claim 12. Therefore, the rejection should be reversed.
Moreover, the Examiner has admitted that Kobori does not teach controlling vehicle actuators based upon the calculated vehicle location. (Office Action at page 14). Accordingly, the proposed modification does not arrive at the invention of claim 12. Therefore, the rejection should further be reversed.
Examiner has carefully considered Appellant’s arguments and respectfully disagrees. As examiner has cited previously, Kobori as modified by Rasmusson, specifically on paragraphs 0044, 0051-0052, 0065, and throughout the disclosure, Rasmusson teaches machine learning (neural network (para 0065), to classify object and confidence score of the accuracy of the object’s classification, furthermore, determining a location of the autonomous vehicle with respect to the machine learning for classification of a side of a road. As such it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori to incorporate the teachings of Rasmusson as recited in claim 12 to increase correct detection of a location of a vehicle or object for different usage for the vehicle (see Rasmusson paragraph 0044).

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
Conferees:
/LI P SUN/Quality Assurance Specialist, Art Unit 3600  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                        Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.